DETAILED ACTION
1.	The following Office Action is based on the amendment filed on October 3, 3022. Claims 1-7 and 14-20 are being examined. Claims 8-13 are withdrawn from consideration.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant's election with traverse of claims 1-7 and 14-20 in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground(s) that “search and examination of all claims can be made without serious burden” and that “restriction between the two group is not required because of overlap in subject matter.”  This is not found persuasive because (1) applicant concedes that “Groups I and II are related as subcombinations” and (2) applicant also showed the different scopes of claims 1 and 8 by placing the limitations of the two groups side by side (see pages 3-4 of the remarks). The highlighted overlapping portions of claims 1 and 8 are just general transmitting and receive functions of the transceiver of the user equipment (claim 1) and base station (claim 8). However, the difference of the two claims are the other limitations recited in each claim. For example, claim 1 is performing additional steps such as measuring arrival times of reference signals from two base stations, calculating propagation delay, and estimating transmission time based on the calculated propagation delay. These additional steps are not “mirrored” in claim 8. Claim 8 involves the base station receiving “an indication” from another base station regarding a “random access procedure.” The difference between the two claims constitutes a difference in scope, and thus, the claims are patentably distinct from each other. Consequently, the examination of the two groups would place a serious burden on examination. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2007/0149206 A1). 
For claims 1 and 14, Chien discloses a user equipment (UE), comprising: a transceiver configured to: receive configuration information for a first and a second reference signal (RS), and receive the first RS from a first base station (BS) and the second RS from a second BS ([0039] the UE receives reference signals from source eNB and target eNB, wherein the reference signals were transmitted on beacon channels from the source eNB and target eNB); and 
a processor operably connected to the transceiver, the processor configured to: measure a time of arrival of the second RS relative to a time of arrival of the first RS, determine a differential propagation delay between the first RS and the second RS based on the times of arrival ([0039] UE performs measurements to obtain propagation delay between the reference signals from the source eNB and target eNB), and 
determine a transmission time for an uplink (UL) UE-dedicated channel to the second BS based on the differential propagation delay ([0039], UE uses pre-allocated radio resources to adjust UL transmission to the target eNB based on the calculated propagation delay); 
wherein the transceiver is further configured to transmit the UL UE-dedicated channel to the second BS based on the determined transmission time delay ([0039]-[0040], UE uses pre-allocated radio resources to adjust UL transmission to the target eNB based on the calculated propagation delay). 
For claims 2 and 15, Chien discloses a difference between a reference time of the first BS (Tper,4) and a reference time of the second BS (Tref) (TrefAB= TrefA -TrefB) is indicated to the UE, and the determination of the differential propagation delay and the determination of the UL transmission time is further based on ∆refAB (page 4, [0038], wherein a handover command message from the eNB indicates to the UE the relative time difference between the source and target cells).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0149206 A1) in view of Chien (US 2022/0240208 A1). 
For claims 3 and 16, Wang does not expressly disclose TrefAB is updated by L2 or L1 control signaling. Chien, from the same or similar field of endeavor, teaches that the TA command is signaled to UE via MAC CE [0067]. Thus, it would have been obvious to one skilled in the art to use L2 control signaling to signal the differential propagation delay to the UE of Wang based on the teachings of Chien at the time of the invention. 

5.	Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0149206 A1) in view of Wiacek (US 2022/0264500 A1). 
For claims 6 and 19, Wang does not expressly disclose the transceiver is further configured to use a guard band for the UL UE-dedicated channel transmission, and the guard band is around the UL UE-dedicated channel transmission and based on a timing error of the determined transmission time.
Wiacek, from the same or similar field the transceiver is further configured to use a guard band for the UL UE-dedicated channel transmission, and the guard band is around the UL UE-dedicated channel transmission and based on a timing error of the determined transmission time ([0094] and Fig. 6, wherein the UE determines UL channel timing adjustment and sends UL transmission to eNB with ToA correction index, and the eNB detects guard band around PRACH preamble). Thus, it would have been obvious to one skilled in the art to implement the channel timing adjustment method of Wiacek in the communication network of Wang at the time of the invention to correct uplink timing based on propagation delay between the UE and the eNB. 
For claims 7 and 20, Wiacek discloses the transceiver is further configured to use a guard period for the UL UE-dedicated channel transmission, and the guard period is around the UL UE-dedicated channel transmission and based on a timing error of the determined transmission time ([0094] and Fig. 6 wherein the UE determines UL channel timing adjustment and sends UL transmission to eNB with ToA correction index, and the eNB detects guard band around PRACH preamble). 

Allowable Subject Matter
6.	Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471